Case 2:21-cr-00006-Z-BR Document 2 Filed 01/27/21 Pagelof2 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
UNITED STATES OF AMERICA
V. No. 2:21-CR-6-Z
STEVEN ANTHONY REINHART
INFORMATION
The United States Attorney Charges:
Count One

Misprision of a Felony
(Violation of 18 U.S.C. § 4)

 

 

U.S. DISTRICT COUR
NORTHERN DISTRICT OF TEXAS
FILED

 

 

JAN 27 2021
CLERK, U.S. DISTRICT CO

BY— gg >

 

 

 

 

Beginning on or about a date unknown and continuing until on or about July 27,

2018, in the Amarillo Division of the Northern District of Texas, and elsewhere, Steven

Anthony Reinhart, defendant, having knowledge of the actual commission of a felony

cognizable by a court of the United States, to wit: wire fraud, a violation of 18 U.S.C. §

1343, did conceal the same by providing auditors with false sale dates on buyer orders,

and did not as soon as possible make known the felony to some judge and other person in

civil and military authority under the United States.

Steven Anthony Reinhart
Information — Page 1
Case 2:21-cr-O0006-Z-BR Document 2 Filed 01/27/21 Page2of2 PagelD4

In violation of Title 18, United States Code, Section 4.

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

ye

J A FRAUSTO

ASsistant United States Attorney
Attorney-in-Charge

Texas State Bar Number 24074228

500 South Taylor Street, Suite 300
Amarillo, Texas 79101-2446
Telephone: 806-324-2356
Facsimile: 806-324-2399

E-mail: joshua. frausto@usdoj.gov

Steven Anthony Reinhart
Information — Page 2
